Citation Nr: 1713907	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus type II or ischemic heart disease.  

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlemnent to service connection for myelodysplastic syndrome (MDS), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and September 2015 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Board remanded the Veteran's claims for further development.  At that time, the issues before the Board were entitlement to service connection for hypertension, entitlement to service connection for a bilateral knee disorder, and entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder.   
A SSOC was issued in September 2012, with regard to the issues of entitlement to service connection for a bilateral knee condition and hypertension.  In October 2012 the RO granted an increased rating for the acquired psychiatric disorder to 50 percent; however it did not issue a SSOC.  The case was returned to the Board for further appellate action.  

In July 2015, the Board remanded the Veteran's claims for further development.

In the interim, in September 2015, the RO denied service connection for myelodysplastic syndrome (MDS).  The Veteran perfected the appeal, and this issue is now before the Board.     

In November 2016, the RO granted an increased rating for the acquired psychiatric disorder to 70 percent.  In November 2016, the Veteran's representative submitted correspondence indicating the 70 percent rating for the psychiatric disorder satisfies the Veteran's appeal.  Hence, this issue is no longer on appeal.  The RO did not issue a SSOC as to the remaining issues.  

The case has now been returned to the Board for further appellate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for hypertension, bilateral knee disability, and MDS.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The case was remanded in July 2015.  The July 2015 remand directed the claims file be returned to the August 2012 VA examiner for an addendum opinion with regard to the issues of entitlement to service connection for hypertension and bilateral knee disability.  Following the examinations, the Board requested that the AOJ issue a Supplemental Statement of the Case.  Upon review of the record, it appears that the requested development was not completed, and the case must again be remanded.  

Since the July 2015 remand, there is no addendum opinion of record for the claimed hypertension, to include as secondary to diabetes mellitus and ischemic heart disease.  Additionally, the AOJ did not issue Supplemental Statement of the Case following the requested development.  As such, the AOJ did not substantially comply with the Board's remand directive.  See Stegall, supra.  An addendum opinion must be obtained to address whether the Veteran's hypertension is causally related to or aggravated by his service-connected ischemic heart disease.  

Regarding the knee claim, the Veteran participated in combat actions.  As such, his assertion that he had to jump ten feet from a helicopter, hurt his knees, and was treated in the field is considered credible without documented medical evidence.  The August 2012 VA examiner's rationale noted no documented medical or diagnostic evidence of chronic bilateral knee problems while on active duty or at separation.  It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for this disability during service or at service separation is an insufficient rationale for a negative nexus as explained in Buchanan.  Moreover, the Veteran reported problems with his knees since service.

In an October 2015 addendum opinion, the examiner indicated the Veteran's STRs do not document a knee condition or complaints.  The examiner then stated that there is no documentation of a knee issue until 2006 or so.  The remand directed that the examiner comment on the Veteran's diagnosis in 2008 of end stage arthritis, however, this was not done.  The remand also directed the examiner to provide a timeframe or explanation for the onset of arthritis; however, this was not done.  As such, compliance the remand instructions were not complied with.  See Stegall, supra.  The Board again requests that the examiner provide an additional rationale for the opinion, beyond a lack of documentation of complaints during service.  

With regard to the issue of entitlement to service connection for MDS to include as secondary to herbicide exposure, the Board notes the Veteran served in the Republic of Vietnam, and hence exposure to herbicides has been conceded.  In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) generally provides for presumptive service connection for certain listed diseases, which listed diseases do not include MDS.  See also 38 U.S.C.A. § 1116.  A veteran may nevertheless prove entitlement to service connection on a direct basis due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran has consistently asserted a relation between his MDS and service, namely his conceded exposure to Agent Orange.  Accordingly, the Board finds that a VA examination is required to determine if the Veteran's MDS is due to his active duty service, to include as due to exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).

The Board finds that in an effort to afford the Veteran all consideration for his claimed MDS that a VA examination and opinion addressing whether the Veteran's MDS is related to service would be helpful.  The Board notes that the clinician may not rely solely on the fact that the Veteran's MDS is not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Rather, the clinician must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's MDS, and whether it has manifested itself in an unusual manner.  Id.  The clinician must provide a complete explanation in support of any opinion rendered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

2.  Forward the Veteran's claims file to an appropriate examiner for an addendum opinion regarding the claimed hypertension.  If a new examination is deemed necessary to provide an accurate opinion, schedule the Veteran for a VA examination regarding his hypertension.  

The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus or ischemic heart disease?  

b.)  Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus or ischemic heart disease?      

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  

3.  Forward the Veteran's claims file to an appropriate examiner for an addendum opinion regarding the claimed bilateral knee disability.  If a new examination is deemed necessary to provide an accurate opinion, schedule the Veteran for a VA examination regarding his knee complaints.  

The examiner should review the claims file and address the following question:

a.)  Is it at least as likely as not that the Veteran's severe knee disabilities are causally or etiologically related to his service?  The examiner should note that the Veteran is competent to state that he was treated in combat areas, which would not be documented.  Additionally, the examiner should note that the Veteran's diagnosis in 2008 indicated "end stage arthritis."  The examiner should provide a timeframe or an explanation for the onset of arthritis.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  

4.  Forward the Veteran's claims file to an appropriate VA examiner for an opinion as to whether his myelodysplastic syndrome (MDS) is related to his military service, to include as due to exposure to herbicide agents, such as Agent Orange.  

It is left to the examiner's discretion whether to examine the Veteran.  

The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the below requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

Following review of the claims file, the examiner is asked to opine whether the Veteran's diagnosed MDS is related to his active duty service, to include as due to exposure to herbicide agents, such as Agent Orange.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided. 

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




